EX 10.99

 

NOTICE OF STOCK OPTION GRANT

under the

1987 MICROSEMI CORPORATION STOCK PLAN

 

You have been granted the following Option to purchase Common Stock, par value
$.20 per share, of Microsemi Corporation (the “Company”):

 

Name of Employee:   

  «First_Name» «Last_Name»

--------------------------------------------------------------------------------

Total Number of Shares      Subject to this Option:   

  «M__Shares»

--------------------------------------------------------------------------------

Type of Option:   

  ISO for __ Shares and NQSO for ___ Shares

--------------------------------------------------------------------------------

Exercise Price Per Share:   

  «Price_per_Share»

--------------------------------------------------------------------------------

Date of Grant:   

  «Grant_Date»

--------------------------------------------------------------------------------

 

Dates

Exercisable:

   Until this Option terminates, this Option may be exercised to purchase
Restricted Stock with respect to any or all of the Shares covered hereby
whatever amount of this Option shall have become exercisable to purchase
Unrestricted Stock.      Before the first anniversary of the Date of Grant, this
Option may not be exercised to purchase Unrestricted Stock as to any of the
Shares.      During the second year, this Option may be exercised to purchase
Unrestricted Stock as to not more than twenty percent of the total number of
Shares covered hereby.      During the third year, this Option may be exercised
to purchase Unrestricted Stock as to an additional twenty percent, but
cumulatively not more than forty percent of the total number of Shares covered
hereby.      During the fourth year, this Option may be exercised to purchase
Unrestricted Stock as to an additional twenty percent, but cumulatively not more
than sixty percent of the total number of Shares covered hereby.      During the
fifth year, this Option may be exercised to purchase Unrestricted Stock as to an
additional twenty percent, but cumulatively not more than eighty percent of the
total number of Shares covered hereby.      After the fifth anniversary of the
Date of Grant, this Option may be exercised to purchase Unrestricted Stock as to
up to one hundred percent of the total number of Shares covered hereby.

 

The Purchase Price shall be payable in any of the following forms: (i) by cash,
certified check or bank draft in United States funds, or (ii) with shares of the
Company’s Common Stock already owned by Employee for a period of at least six
(6) months and surrendered in good form for transfer (such shares shall be
valued at their Fair Market Value on the date the Option is exercised).

 

By your signature and the signatures of the Company’s representatives below, you
and the Company agree that this Option is granted under and governed by the
terms and conditions of the 1987 Microsemi Corporation Stock Plan, as amended,
and the Stock Option Agreement, both of which are made a part of this document.

 

EMPLOYEE:   MICROSEMI CORPORATION

Signature:

--------------------------------------------------------------------------------

  By:  

 

--------------------------------------------------------------------------------

Name:           «First_Name» «Last_Name»   Name:  

James J. Peterson

    Title:  

President & CEO

    By:  

 

--------------------------------------------------------------------------------

    Name:  

David R. Sonksen

    Title:  

Executive Vice President, CFO,

Treasurer and Secretary



--------------------------------------------------------------------------------

MICROSEMI CORPORATION

 

STOCK OPTION AGREEMENT

 

UNDER THE 1987 MICROSEMI CORPORATION STOCK PLAN

 

THIS STOCK OPTION AGREEMENT (“Agreement”) is made pursuant to an option grant
notice (the “Notice of Stock Option Grant”) attached hereto and incorporated
into this Agreement by this reference, made as of the Date of Grant as set forth
in the Notice of Stock Option Grant, between Microsemi Corporation, a Delaware
corporation (the “Company”) and the option holder (“Employee”), whose identity
is as set forth in the Notice of Stock Option Grant. (Capitalized terms in the
Notice of Option Grant attached hereto shall have the meanings ascribed to them
in this Agreement).

 

WHEREAS, the Company desires to carry out the purposes of the 1987 Microsemi
Corporation Stock Plan (the “Plan”) by affording the Employee an opportunity to
purchase shares of the Company’s Common Stock (the “Stock”); and

 

WHEREAS, if and to the extent provided in the Notice of Option Grant, this
Option is intended to qualify as an ISO (as defined below);

 

THEREFORE, in consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, the parties have agreed, and do
hereby agree as follows:

 

Section 1. Grant of Option

 

On the terms and conditions set forth in the Notice of Stock Option Grant and
this Agreement, the Company grants to the Employee on the Date of Grant a right
and option to purchase, at the Exercise Price, all or any portion of the number
of Shares set forth in the Notice of Stock Option Grant (the “Option”) to the
extent exercisable as set forth in the Notice of Option Grant. If and to the
extent this Option is granted pursuant to a Notice of Stock Option Grant that
indicates that the Option is an Incentive Stock Option (“ISO”), then this Option
is intended to qualify as an ISO under Section 422 of the Code but shall
constitute a nonqualified stock option to the extent that it fails in whole or
in part to qualify as an ISO for any reason.

 

Section 2. Purchase Price

 

The Exercise Price represents not less than one hundred percent (100%) of the
Fair Market Value per Share as of the Date of Grant; or in the event that the
Employee owns more than 10% of the total combined voting power of all classes of
stock of the Company, the Exercise Price represents not less than 110% of the
Fair Market Value per Share at Date of Grant.

 

Section 3. Medium of Payment

 

The Purchase Price shall be payable in any form of consideration described in
the Notice of Stock Option Grant, or in any combination thereof. The Company
shall not be required to issue or permit transfer of Shares of the Company Stock
upon exercise of a Stock Option until the Purchase Price is fully paid.

 

Section 4. Option Term

 

(a) No part of the Option shall be exercised after 10 years from the Date of
Grant, except in the event Employee owns at the Date of Grant more than 10% of
the total combined voting power of the Company, in which case no part of the
Option may be exercised after 5 years from the Date of Grant.

 

 

2



--------------------------------------------------------------------------------

(b) To the extent this Option remains unexercised for Restricted Stock and shall
not have become exercisable for Unrestricted Stock on the date of termination,
this Option shall be deemed to have immediately expired.

 

(c) If for any reason whatsoever Employee ceases to be employed by the Company
(including subsidiaries), or by a company issuing an Option to which Code
Section 424(a) applies, then (I) any unexercised options which shall on or
before the date of termination have become exercisable for Unrestricted Stock
shall terminate three months after the date of termination, except that if the
termination is due to Employee’s death or permanent disability within the
meaning of Section 22(e) (3) of the Code, the three-month period will become one
year; and (II) any unexercised options which shall on or before the date of
termination have not become exercisable for Unrestricted Stock shall terminate
on the date of termination.

 

(d) A leave of absence (not in excess of three months) approved in writing by
the Committee shall not be deemed a termination of employment for the purposes
of this Agreement. Any leave of absence in excess of three months shall be
equivalent to a termination of employment.

 

Section 5. Time of Exercise

 

The portion of this Option which has become exercisable may be exercised at any
time or from time to time (so long as this Option has not expired), as to any
part or all thereof; provided that this Option may not be exercised for a
fraction of a share of Stock. This Option may be exercised for Unrestricted
Stock only to the extent expressly permitted by this Option, and the balance of
this Option may be exercised only for Restricted Stock. To the extent this
Option is exercised for Restricted Stock, the restrictions on the Option Stock
shall be those stated in “Restrictions on Restricted Stock” attached hereto as
Annex A and incorporated herein by this reference. To the extent this Option may
be exercised for Unrestricted Stock, the restrictions on Option Stock in Annex A
shall not apply.

 

Section 6. Method of Exercise

 

(a) Each exercise of this Option shall be by written notice of exercise
delivered to the President of the Company at its principal place of business
specifying the number of shares of Stock to be purchased and accompanied by
payment in the manner described in Section 3 hereof. The notice shall be in
substantially the form of the Notice of Exercise of Stock Option attached
hereto.

 

(b) As soon as practicable after any exercise of this Option in accordance with
the foregoing provisions, the Company shall, without transfer or issue tax to
the Employee, deliver certificate(s) to the Employee representing the Stock as
to which this Option has been exercised.

 

Section 7. Non-Transferability

 

This Option, and all rights and privileges hereunder, shall be non-assignable
and non-transferable by the Employee, either voluntarily or by operation of law
(except by will or by operation of the laws of descent and distribution), shall
not be pledged or hypothecated in any way, and shall be exercisable during the
Employee’s lifetime only by the Employee.

 

Section 8. Shares Authorizations, Consents, Etc.

 

The Company, during the term of this Option, will keep available the number of
shares of Stock required to satisfy this Option. The Company will seek to obtain
from each regulatory commission or agency having jurisdiction such authority as
may be required to issue and sell Stock to satisfy the Option. Inability of the
Company to obtain from any such regulatory

 

3



--------------------------------------------------------------------------------

commission or agency authority which counsel for the Company deems necessary for
the lawful issuance and sale of the Stock to satisfy the Option, shall relieve
the Company from any liability for failure to issue and sell Stock to satisfy
the Option until such time as that such authority is obtained. Restricted Stock
issued upon exercise under this Option shall be subject to the restrictions on
transferability and bear a restrictive legend in substantially the form as set
forth in the attached Restrictions on Restricted Stock.

 

Section 9. Investment Representations

 

Employee may be required, if it is deemed necessary in the opinion of counsel
for the Company, to represent to the Company at the time of exercise that it is
his or her intention to acquire the Stock for his private investment only and
not for resale or distribution to the public. The Company may stamp any
certificates representing such Stock with a legend to the effect that such Stock
has not been registered under the Securities Act of 1933 and that the Stock may
not be sold or transferred until so registered, or until an opinion of counsel
satisfactory to the Company is received to the effect that such registration is
not necessary. In the event this Option and the Stock issued pursuant to this
Option are registered under the Securities Act of 1933, as amended, then such
investment representations and legend restrictions pursuant to Federal
securities law shall be inapplicable with respect to such Stock. Nothing herein
shall be deemed to obligate the Company to so register any of such Stock.

 

Section 10. Rights as Stockholder

 

The Employee shall have no rights as a stockholder with respect to any Stock
covered by this Option until the certificate(s) representing such Stock shall
have been issued and delivered to him or her. No adjustment shall be made for
dividends or other rights for which the record date is prior to the date such
Stock certificate(s) are delivered to the Employee.

 

Section 11. Adjustments for Changes in Capital Structure

 

(a) If the Shares of the Company’s stock are increased, decreased, changed into
or exchanged for a different number or kind of shares pursuant to a
reorganization, recapitalization, reclassification, stock dividend, stock split
or reverse stock split, an appropriate and proportionate adjustment shall be
made changing the number or kind of Shares allocated to any unexercised portion
of this Option; except that if such change results from a stock dividend, such
adjustment shall only be made if the aggregate of all stock dividends paid by
the Company (including the one causing the change) during the one-year period
ending at the close of business on the day the change occurs exceeds 5% of the
Shares of the Company’s Stock as it was constituted at the beginning of such
one-year period (and any such adjustment shall equal all such stock dividends in
the event that no adjustment was made for prior stock dividends during such year
because such stock dividends aggregated less than such 5%). All adjustments
shall be made without changing the aggregate Purchase Price applicable to the
unexercised portion of this Option, and therefore a corresponding adjustment
shall be made in the Exercise Price for each Share covered by this Option.

 

(b) Upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation and results in a “Change of Control,” the Company shall use its best
efforts but shall be under no obligation, to cause the reorganization, merger or
consolidation agreement to include a provision for the continuance of the Plan
and for the assumption of this Option, or the substitution for this Option of
new options covering the stock of a successor corporation, or a parent or
subsidiary thereof, with appropriate adjustments as to number and kind of shares
of Stock and Exercise Prices.

 

(c) Upon the dissolution or liquidation of the Company, or upon a sale of
substantially all of its property, or a reorganization, merger or consolidation
described above which does not include a provision for continuance of the Plan
or assumption of this Option (“Terminating

 

4



--------------------------------------------------------------------------------

Transactions” herein), the Plan shall terminate forthwith, and this Option shall
terminate. Notwithstanding the preceding sentence, if as of immediately prior to
the Terminating Transaction, Employee would be entitled to exercise any
unexercised portions of this Option, he or she shall have the right at such time
immediately prior to the consummation of the Terminating Transaction as the
Company shall designate, to exercise this Option to the full extent provided
herein.

 

(d) Subject to Section 11(e), in the event of a Change in Control, each Option
shall, at the discretion of the Committee either (i) be canceled in exchange for
a payment in cash of an amount equal the number of Shares covered by the Option
multiplied by the excess, if any, of the fair value, as determined in good faith
by the Board of Directors, of the price paid per share of Common Stock in the
Change in Control transaction over the Exercise Price and/or (ii) vest and
become fully exercisable regardless of the vesting and exercise schedule
otherwise applicable to such Option. If the reorganization, merger or
consolidation agreement so provides, the Plan and this Option shall continue in
the manner and under the terms so provided in such agreement.

 

(e) Notwithstanding Section 11(d), no cancellation, acceleration of
exercisability, vesting, cash settlement or other payment provided in Section
11(d) shall occur with respect to an Option upon a Change in Control if the
Committee reasonably determines in good faith prior to the occurrence of the
Change in Control that such Option shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award, an
“Alternative Award”), by the Employee’s new employer (or the parent or a
subsidiary of such new employer) immediately following the Change in Control,
provided that such Alternative Award (i) is based on stock which is or will be,
within 60 days after the Change in Control, traded on an established securities
market; (ii) provides Employee with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
the Option; (iii) has substantially equivalent economic value to the Option
(determined at the time of the Change in Control); and (iv) vests and becomes
fully exercisable and transferable in the event that Employee’s employment is
involuntarily terminated or terminated by Employee following a material
reduction in the Employee’s base salary or Employee’s incentive compensation
opportunity or a material reduction in the Employee’s responsibilities, in any
such case without the Employee’s written consent.

 

Section 12. Continuation of Employment

 

Nothing herein shall confer upon Employee any right to continue in the
employment of the Company or any of its subsidiaries, or interfere in any way
with the right of the Company or any such subsidiary (subject to the terms of
any separate employment agreement to the contrary) at any time to terminate such
employment or increase or decrease the compensation of Employee from the rate in
existence on the Date of Grant.

 

Section 13. Tax Treatment and Withholding Taxes

 

The aggregate Fair Market Value (determined with respect to each ISO at the time
such ISO is granted) of the Shares with respect to which ISOs are exercisable
for the first time by an option holder during any calendar year (under this Plan
or any other plan of the Company) shall not exceed $100,000. Any portion
exceeding this annual limit shall be a nonqualified stock option. Also, in order
to qualify as an ISO, the underlying Stock may not be sold within one year from
the date the Option is exercised and also may not be sold within two years from
the date the Option was granted. Also, in order to qualify as an ISO, the Option
must be granted to an employee of the Company or a parent or subsidiary
corporation as of the Date of Grant. Further requirements apply, including
without limitation that the Option exercise period may not be extended beyond
that originally provided herein. If the Option does not qualify as an ISO, or is
subsequently disqualified by a disposition of the shares, the Company has the
right to require Employee or Employee’s permitted successor in interest to pay
the Company the amount of any

 

5



--------------------------------------------------------------------------------

taxes which the Company may be required to withhold with respect to such shares
and the Employee shall be responsible for the additional taxes on the Employee
that result. The Company has the right to require Employee or Employee’s
permitted successors in interest to pay the Company the amount of any taxes
which the Company may be required to withhold with respect to Option Shares. The
Company expects that any difference between the Exercise Price of a nonqualified
stock option and the Fair Market Value of a share of Common Stock on the day of
exercise will be treated as compensation by the Internal Revenue Service and
subject to withholding taxes on the date of exercise.

 

The foregoing is not intended to provide tax advice. The Employee should consult
his or her own tax advisor(s).

 

Section 14. The Plan

 

The Option is subject to, and the Company and Employee agree to be bound by, all
of the terms and conditions of the Plan as the same shall be amended from time
to time in accordance with the terms thereof, but, without the consent of
Employee, no such amendment shall adversely affect the Employee’s rights under
this Option. Pursuant to the Plan, the Committee has the final authority to
construe and interpret the provisions of the Plan and this Option. A copy of the
Plan in its present form is available for inspection by the Employee during
business hours at the principal office of the Company.

 

Section 15. Governing Law

 

This Agreement shall be subject to, and governed by, the laws of the State of
California irrespective of the fact that one or more of the parties now is, or
may become, a resident of a different state.

 

Section 16. Construction

 

In the event any parts of this Agreement are found to be void, the remaining
provisions of this Agreement shall nevertheless be binding with the same effect
as though the void parts were deleted.

 

Section 17. Binding Effect

 

This Agreement shall inure to the benefit of and be binding on the parties
hereto and their respective heirs, executors, administrators, successors and
assigns.

 

Section 18. Definitions

 

“Agreement” shall mean this Stock Option Agreement.

 

“Change in Control” shall mean the occurrence of any of the following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d 3 under said Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
total voting power represented by the Company’s then outstanding voting
securities;

(ii) Consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approving a plan

 

6



--------------------------------------------------------------------------------

of complete liquidation of the Company or a consummation of the sale or
disposition by the Company of all or substantially all of the Company’s assets.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Date of Grant” shall mean the date specified in the Notice of Stock Option
Grant, or, if later, the later of (i) the date on which the Board of Directors
or a committee thereof resolved to grant this Option or (ii) the first day of
the Employee’s service as a common-law employee of the Company, a parent or a
subsidiary.

 

“Exercise Price” shall mean the amount for which one Option Share may be
purchased upon exercise of this Option, as specified in the Notice of Stock
Option Grant.

 

“Notice of Stock Option Grant” shall mean the document so entitled to which this
Agreement is attached.

 

“Employee” shall mean the individual named in the Notice of Stock Option Grant.

 

“Fair Market Value” shall mean the fair market value of a Share, as determined
by the Committee in good faith. Such determination shall be conclusive and
binding on all persons.

 

“ISO” shall mean an incentive stock option under Section 422 of the Code.

 

“NQSO” or “nonqualified stock option” shall mean an Option under the Plan that
does not qualify as an incentive stock under Section 422 of the Code.

 

“Option Shares” shall mean the Shares acquired upon exercise of the Option.

 

“Purchase Price” shall mean the Exercise Price multiplied by the number of
Shares with respect to which this Option is being exercised.

 

“Restricted Stock” shall mean Shares issuable upon exercise of the Option that
are subject to the restrictions identified in Annex A.

 

“Share” shall mean one share of Stock, as adjusted in accordance with Section 11
(if applicable).

 

“Unrestricted Stock” shall mean Shares that are issuable upon the exercise of
the Option that are not subject to the restrictions identified in Annex A or as
to which such restrictions have lapsed.

 

7



--------------------------------------------------------------------------------

NOTICE OF EXERCISE OF STOCK OPTION

 

Microsemi Corporation

2381 Morse Avenue

Irvine, CA 92614

Attention: President

 

Ladies and Gentlemen:

 

The undersigned hereby elects to exercise the option indicated below:

 

Date of Grant:

 

Type of Option:

 

Number of Shares Being Exercised:

 

Exercise Price Per Share:

 

Total Purchase Price:

 

Method of Payment:

 

Enclosed herewith is payment in full of the Purchase Price, a copy of the Notice
of Stock Option Grant and Stock Option Agreement.

 

My exact name, current address and social security number for purposes of the
stock certificates to be issued and the shareholder list of the Company are:

 

Name:

Address:

Social Security Number:

 

        Sincerely, Date of Exercise:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        (Employee’s Signature)        

 

--------------------------------------------------------------------------------

(Employee’s Name Printed)



--------------------------------------------------------------------------------

ANNEX A

 

RESTRICTIONS ON RESTRICTED STOCK

 

Overview

 

Upon the issuance, if any, of Restricted Stock, the Grantee shall own the shares
and therefore be entitled to vote the shares and to receive any dividends paid.
However, during a period designated by the Committee as the “Restriction
Period,” the Grantee may not sell, assign, transfer, pledge, or otherwise
dispose of such shares of Restricted Stock except a transfer incident to
Grantee’s death under the laws of descent and distribution.

 

Only a Grantee or his authorized representative (on behalf of the Grantee) may
exercise rights under this Option or the Restricted Stock purchasable with this
Option (a “Grant”). Such persons may not transfer those rights during their
lifetimes. When a Grantee dies, the personal representative to succeed to the
rights of the Grantee (“Successor Grantee”) may exercise the rights within one
year following death but no later than any earlier expiration date of the Grant.
A Successor Grantee must furnish proof satisfactory to the Company of his or her
right to receive the Grant under the Grantee’s will or under the applicable laws
of descent and distribution.

 

However, the Committee may provide for complete or partial exceptions to this
requirement as it deems equitable.

 

Before these restrictions on Restricted Stock lapse, only the number of shares
of Restricted Stock that may be sold shall be the amount sufficient to pay, in
connection with the exercise of the Option, the Option exercise price, resultant
federal and state income tax payments and withholdings (based on an assumed 40%
combined federal and state tax rate), and resultant stock broker sales
commissions or fees. The Company’s estimations and determinations thereof shall
be final and binding.

 

Stock Certificate Legends

 

The certificates representing Unrestricted Stock shall be issued in separate
certificates from all Restricted Stock and shall not bear the legend set forth
below.

 

In addition to any other applicable legends, shares of Restricted Stock shall
bear legends in substantially the following form:

 

[Front of Certificate]

 

Restrictions on reverse side.

 

[Back of Certificate]

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CONTRACTUAL
RESTRICTIONS ON SALE, TRANSFER, HYPOTHECATION OR OTHER DISPOSITION, EXCEPT TO
THE EXTENT THE CORPORATION EXPRESSLY WAIVES SUCH RESTRICTIONS, PURSUANT TO A
MICROSEMI CORPORATION STOCK OPTION AGREEMENT UNDER THE 1987 MICROSEMI
CORPORATION STOCK PLAN, A COPY OF WHICH SHALL BE PROVIDED BY THE CORPORATION
UPON REQUEST. THE RESTRICTIONS ON ALL OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE LAPSE AS OF THE OPENING OF THE FIRST BUSINESS DAY AFTER [DATE].

 

Accordingly, the Restricted Stock will be represented by separate certificates
based upon the different dates on which it shall become Unrestricted Stock. For
instance, a hypothetical

 

A-1



--------------------------------------------------------------------------------

exercise of the Option on the Date of Grant would result in the issuance of five
certificates representing one-fifth each, and the legends on each certificate
would coincide with the five respective anniversaries of the Date of Grant.

 

Upon request, the Company shall remove the preceding legend from certificates
nominally representing Restricted Stock but that have passed the date of lapse
of restrictions, which shall be set forth in the legend.

 

Change of Control Provisions

 

(a) Upon a reorganization, merger or consolidation of the Company with one or
more corporations as a result of which the Company is not the surviving
corporation and results in a “Change of Control,” the Company shall use its best
efforts but shall be under no obligation, to cause the reorganization, merger or
consolidation agreement to include a provision for the continuance of the Plan,
and for the exchange of Restricted Stock for new restricted stock of a successor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to number and kind of shares of Stock.

 

(b) Upon the dissolution or liquidation of the Company, or upon a sale of
substantially all of its property, or a reorganization, merger or consolidation
described above which does not include a provision for continuance of the Plan
(“Terminating Transactions” herein), the Plan shall terminate forthwith.

 

(c) Subject to Section (d), in the event of a Change in Control, each Share of
Restricted Stock shall, at the discretion of the Committee, become Unrestricted
Stock and its restrictions shall lapse, regardless of the vesting schedule
otherwise applicable to such Restricted Stock. If the reorganization, merger or
consolidation agreement so provides, the Plan and the Restricted Stock shall
continue in the manner and under the terms so provided in such agreement.

 

(d) Notwithstanding Section (c), no vesting provided in (c) shall occur with
respect to Restricted Stock upon a Change in Control if the Committee reasonably
determines in good faith prior to the occurrence of the Change in Control that
such Restricted Stock shall be honored or assumed, or new rights substituted
therefor (such honored, assumed or substituted award, an “Alternative Award”),
by the Employee’s new employer (or the parent or a subsidiary of such new
employer) immediately following the Change in Control, provided that such
Alternative Award (i) is based on stock which is or will be, within 60 days
after the Change in Control, traded on an established securities market; (ii)
provides Employee with rights and entitlements substantially equivalent to or
better than the rights, terms and conditions applicable under the Restricted
Stock; (iii) has substantially equivalent economic value to the restricted Stock
(determined at the time of the Change in Control); and (iv) vests and becomes
fully exercisable and transferable in the event that Employee’s employment is
involuntarily terminated or terminated by Employee following a material
reduction in the Employee’s base salary or Employee’s incentive compensation
opportunity or a material reduction in the Employee’s responsibilities, in any
such case without the Employee’s written consent.

 

A-2